Citation Nr: 1330495	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  09-17 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel





INTRODUCTION

The Veteran, who is also the appellant, had active service from August 1989 to August 1992, with additional unverified service in the United States Naval Reserves from August 16, 1992, to August 10, 1997. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida, which, in pertinent part, denied service connection for bilateral hearing loss and tinnitus. 

In December 2010, the Veteran testified at a Travel Board hearing before the undersigned Veteran Law Judge at the RO.  A transcript of the hearing is of record. 

In May 2011, the Board remanded this matter for further development. 

In November 2011, the Board denied service connection for bilateral hearing loss and tinnitus.  Thereafter, the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court). 

In an October 2012 decision, the Court vacated the November 2011 Board decision and remanded the matter for further proceedings consistent with the Court's decision. 

Subsequently, the Veteran submitted additional evidence in support of his claim and requested that this case be remanded to the RO for review of the newly submitted evidence.  

In May 2013, the Board remanded this matter for additional development, to include review of the newly submitted evidence by the Veteran and to obtain an either an addendum opinion from the previous May 2011 VA examiner or another VA examiner as to the etiology of the Veteran's hearing loss and tinnitus and its relationship, if any, to his period of service.  The newly received evidence was reviewed and the requested opinion was obtained.  Therefore, the Board finds that the Appeals Management Center (AMC), acting on behalf of the RO, complied with the May 2013 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.  The Veteran did not incur tinnitus in service, nor is any claimed tinnitus causally or etiologically related to service.

2.  Symptoms of hearing loss were not chronic in service. 

3.  Symptoms of hearing loss were not continuous since service. 

4.  Hearing loss did not manifest to a compensable degree within one year of service separation. 

5.  Current hearing loss is not causally or etiologically related to service.


CONCLUSION OF LAW

1.  Tinnitus was not incurred in or aggravated by active service or during a period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.303 (2012).

2.  Bilateral hearing loss was not incurred in or aggravated by active service or during a period of ACDUTRA or INACDUTRA nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21(2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide. 

The Board finds that the VCAA notice requirements have been satisfied by correspondence dated in November 2007 and April 2008.  In that correspondence, VA informed the Veteran that, in order to substantiate his claims for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions. 

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claims.  Moreover, the Veteran has raised no allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008). 

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports.

The Veteran was afforded a VA examination in May 2011 and an additional VA opinion was obtained in conjunction with the May 2013 Board remand.  Given that the examination reports set forth findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be adequate for rating purposes.  The examination reports provided a history supplied by the Veteran and detailed examination results and provided the necessary opinions along with rationale to support the opinions. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  As noted above, he also appeared at a Travel Board hearing before the undersigned Veterans Law Judge in December 2010.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim. 


Service Connection-General Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply to the non-chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is a chronic disease listed under 38 C.F.R. § 3.309(a)and 38 C.F.R. § 3.303(b) applies.  Walker, 708 F.3d 1331.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21),(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131.

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran contends that his current bilateral hearing loss and tinnitus are related to his active military service.  At the December 2010 Board hearing, the Veteran testified that he was exposed to acoustic trauma stemming from exposure to aircraft noises while serving as a bosnmate (boatswain's mate).  In a December 2010 statement, he indicated that his duties involved serving as helmsmen and lookout; repairing, maintaining, and stowing equipment in preparation for underway operations; standing security watches while in port and under way; operating sound-powered telephone systems; serving as a member of damage control, emergency, and security alert teams; participating in naval ceremonies; taking part in underway replenishment ship at sea; and rigging and unrigging boats.  He stated that as a boatswain's mate, he had little to no hearing protection at times, and the constant noise caused him to develop bilateral hearing loss and tinnitus.  He asserts that service connection is warranted for his bilateral hearing loss and tinnitus. 

His DD Form 214 shows that his military occupational specialty (MOS) was functional support and administration.  However, the Veteran has asserted throughout the pendency of this appeal that his duties consisted of everything but administrative.  He has explained his duties in multiple statements submitted to the RO as well as during his December 2010 Board hearing, and has been consistent in his assertion of in-service noise exposure.  As such, the Board concedes that the Veteran was exposed to acoustic trauma in service.

The question for consideration is whether any current bilateral hearing loss and tinnitus are casually related to such in-service noise exposure.

A review of the Veteran's service treatment records reveals that audiological testing performed at the time of the Veteran's August 1989 service entrance examination revealed decibel level readings of 0, 5, 0, 5, and 5 in the right ear and 5, 5, 0, 0, and 0 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

At the time of an August 1989 reference audiogram, performed two weeks later, the Veteran was found to have decibel level readings of 5, 5, -10, 0, and 5 in the right ear and 5, 5, 5, 0, and 0 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.

In July 1991, audiometric testing was rendered incomplete with further testing required because evidence indicated that the Veteran may have had a significant threshold shift (STS), which was rendered indicative of permanent hearing loss.  It was noted that he would be retested after remaining in a noise free environment for a minimum of 15 hours prior to testing.  It appears that the Veteran was retested and a STS was still present.

Audiological testing performed in January 1992 revealed decibel level readings of 5, 5, 0, 0, and 0 in the right ear and 10, 5, 5, 0, and 5 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.

At the time of the Veteran's July 1992 service separation examination, normal findings were reported for the ears along with decibel level readings of 5, 5, 5, 0, and 5 in the right ear and 10, 5, 10, 10, and 10 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.

On his July 1992 service separation report of medical history, the Veteran checked the "no" boxes when asked if he had hearing loss or ear, nose, or throat troubles.  

On a May 1993 report of medical history, the Veteran again checked the "no" boxes when asked if he had hearing loss or ear, nose, or throat trouble.  

At the time of a January 1997 Reserve audiological evaluation, decibel level readings of 5, 5, 0, 0, and 0 in the right ear and 10, 5, 5, 0, and 5 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were reported.

After discharge from service, post service treatment records show complaints relating to hearing problems and ringing in the ears.  At a March 2007 VA audiology consultation, the Veteran complained of difficulty hearing speech.  He stated that he had to ask individuals to repeat their conversations face-to-face as well as over the telephone.  He also reported bilateral tinnitus occasionally.  He denied tinnitus at the time of the visit.  Audiometric testing revealed moderate-to-mild sensorineural hearing loss in the right ear and mild sensorineural hearing loss in the left ear.  The VA staff audiologist concluded that the results were consistent with aging and noise-induced cochlear pathology, with tinnitus being consistent with cochlear pathology.  She concluded that the Veteran's military noise exposure is "more likely as not" a contributing factor to his hearing impairment.  Thereafter, the Veteran was fitted for hearing aids.

In conjunction with his claim, the Veteran was afforded a VA examination in May 2011.  The Veteran reported having no hearing loss prior to service, no family history of hearing loss, no chronic ear disease, and no recent noise exposure.  He also reported having worked at the sanitation department for 8+ years.  The Veteran stated that the onset of his tinnitus was in 1996 and was not associated with any acoustic trauma.  The Veteran noted having this about once or twice a week and stated that it would last 10-20 seconds.  

Audiological testing performed at that time revealed decibel level readings of 40, 45, 45, 45, and 45 in the right ear and 45, 50, 50, 50, and 50 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 94 percent in the left and right ear.  The examiner diagnosed the Veteran as having mild to moderate sensorineural hearing loss in his right ear and moderate sensorineural hearing loss in the left ear.  Tinnitus was noted to be as likely as not related to the Veteran's hearing loss.  

The examiner indicated that the Veteran's hearing loss and tinnitus were not caused by or a result of acoustic trauma in service.  In support of his opinion, the examiner noted that the July 1992 separation audiogram indicated hearing within normal limits between 500 and 8000 Hertz, bilaterally.  The examiner further stated that the Veteran's description of tinnitus was non-pathologic and began years after separation from active military service.  

As noted above, the Board denied the claims in a November 2011 decision and the Veteran appealed the decision to the Court.  Thereafter, the Court vacated the Board decision and remanded for development in conjunction with its October 2012 decision.  

In remanding this matter, the Court indicated that it appeared that the Board ignored the puretone threshold shifts between January 1992 and July 1992, and instead relied upon the fact that the July 1992 audiometric testing reflected normal hearing.  The Court further noted that the Board did not address the cumulative changes in puretone thresholds between the August 1989 reference audiograms and the July 1992 separation audiogram.  The Court further observed that the May 2011 examiner's opinion also failed to discuss shifts across the reference and separation audiograms.  The Court found that a remand was in order to permit the Board to address whether the puretone threshold shifts between the reference and separation audiograms demonstrated that the Veteran's present hearing loss was causally related to service.

In support of his claim, the Veteran submitted a February 2013 report from T. D., M.D.  Dr. D. noted that the Veteran had hearing loss diagnosed in 2007.  He observed that the Veteran worked as a boatswain mate in the Navy from 1989 to 1992 and was in the Reserves until 1997.  He indicated that at some point during this period, the Veteran's wife noticed a hearing loss but the Veteran did not get it evaluated until 2007.  He noted that the Veteran complained of bilateral tinnitus.  Dr. D. indicated that he had reviewed the 1989 admission audiogram, the July 1991 audiogram, and the July 1992 audiogram.  He stated that the next audiogram that he had available was in May 2007.  Dr. D. noted that he had ordered an audiogram which showed a worsening of the Veteran's hearing loss.  Following examination, he rendered diagnoses of sensorineural hearing loss and tinnitus.  

Dr. D. stated that the Veteran had progressive hearing loss.  He indicated that in reviewing the audiograms, it was quite obvious that the Veteran's short time in the Navy on active duty had the beginnings of his progressive hearing loss as his thresholds did increase slightly.  He stated that unfortunately while he was on Reserve duty until 1997, he had had no audiograms done, but he suspected that the Veteran's hearing loss progressed.  He stated that "While I do not feel this noise induced hearing loss, the beginnings of the hearing loss did begin while he was on active duty in the Navy".

In its May 2013 remand, the Board requested that following a review of the claims folder, to include the newly received evidence, the examiner was to render an opinion as to whether it was at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss and tinnitus were related to his period of active service.  In rendering the opinion, the examiner was to address the significance of the puretone threshold shifts at the time of the Veteran's entrance into service and at separation. The examiner was to also address the significance of the puretone threshold shifts between the January 1992 and July 1992 audiological evaluations.  The examiner was to further indicate whether the pure tone threshold shifts between the August 1989 reference and the July 1992 separation audiograms demonstrated that the Veteran's current hearing loss was causally related to service.  The examiner was to also comment on the February 2013 report from Dr. D.  If the May 2011 VA examiner was not available, the claims folder was to be referred to another examiner with the examiner being requested to provide the above opinions along with detailed rationale to support those opinions.

In conjunction with the Board remand, the claims folder was reviewed by a different VA examiner in May 2013.  The examiner indicated that the records had been reviewed, which included the service treatment records and those records in the claims folder, including the May 2011 VA examination report.  The examiner reported that the pertinent evidence included bilateral normal hearing to calibrated audiometrics without evidence of tinnitus, without any evidence of auditory threshold shift August 11, 1989, August 23, 1989, July 6, 1992, and January 22, 1997.  

The examiner opined that the Veteran's bilateral hearing loss and tinnitus were not caused by or a result of military service 1989-1992; 1992-1997.  The examiner noted that the Veteran's hearing was within normal limits using calibrated audiometrics during and/or shortly after military service without evidence of any significant auditory threshold shift during military service (very normal hearing levels), without any service treatment record evidence of acoustic trauma, without evidence of any constant pathologic tinnitus, and without a military period service nexus for impaired hearing and/or tinnitus.  The examiner indicated that Dr. D. did not have this Veteran's service medical records and treatment records with complete audiometric data for prior review for the February 2013 report.  It was noted that the Veteran denied tinnitus in March 2007 and that there was occupational noise exposure in the sanitation department for eight plus years.  While the examiner noted that the service treatment records did not show evidence of acoustic trauma, the examiner indicated that the entire May 2011 VA examination report was reviewed which included a discussion of the Veteran's reported noise exposure in service.  The text of the May 2011 VA examination report is appended to the May 2013 opinion.  When the language and context of the entire May 2013 medical opinion are considered, the Board finds that the entire language and context of the statement reflects that the examiner considered the Veteran's reported noise exposure in service, which the Board has conceded, in rendering the negative nexus opinion.  Therefore the Board finds that the May 2013 opinion is complete, competent and probative.

With regard to the tinnitus, after reviewing all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience tinnitus during service, that is, that tinnitus did not begin during service.  The Board recognizes the competency of a lay person to report symptoms of tinnitus (ringing in the ears) at any time.  See Charles v. Principi, 16 Vet. App. 370   (2002) (stating that tinnitus is the type of disorder associated with symptoms capable of lay observation, as it may be diagnosed by its unique and readily identifiable features, so is not "medical in nature").  In this case, the Board finds Veteran not to be credible in the more recent reporting of symptoms of tinnitus during service and after service.  The weight of the competent and credible evidence shows no tinnitus (also referred to as ringing in the ears) in service or during the years immediately following service; tinnitus is not shown until 2007, when the Veteran reported having occasional tinnitus, although it was not present during the visit.  

The Board finds that the Veteran's testimony to the effect that he had tinnitus in service and for the years after service prior to 2007, which he made pursuant to the current claim for service connection (compensation), are inconsistent with, and outweighed by, other more contemporaneous evidence that shows no tinnitus in service or for years after service.  The unfavorable evidence includes that the service treatment records do not reveal any complaints or findings of tinnitus.  At the time of the July 1992 service separation examination, normal findings were reported for the ears.  Moreover, on his July 1992 service separation report of medical history, the Veteran checked the "no" box when asked if he had ear trouble of any sort.  The Veteran also denied having ear trouble on a May 1993 Reserve report of medical history, with no notation of tinnitus at that time.  Furthermore, at the time of his May 2011 VA examination, the Veteran reported the onset of his tinnitus in 1996.

The Board next finds that the weight of the evidence demonstrates that the Veteran's current tinnitus is not related to service, including any in-service noise exposure.  The Board notes that the March 2007 VA audiologist indicated that the testing results were consistent with aging and noise-induced cochlear pathology, with tinnitus being consistent with cochlear pathology.  However, the VA audiologist did not specifically indicate that the Veteran's tinnitus arose from his noise exposure in service.  Moreover, the audiologist did not have the Veteran's service treatment records available for review.  In contrast, the May 2011 VA examiner and May 2013 VA examiner/reviewer, both indicated that the Veteran's tinnitus was not caused by or a result of acoustic trauma in service.  The Board finds these opinions provided to be of high probative value.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  The May 2011 VA examiner's opinion was based upon a thorough review of the accurate facts, obtained from the claims folder, and a comprehensive examination of the Veteran.  The May 2013 VA examiner's opinion was based upon a thorough review of the record, including the additional report prepared by Dr. D.  The examiners provided rationale in support of their opinions.  The Veteran's entire claims file, which at the time included his service treatment records, VA treatment records, and statements/testimony from the Veteran, were reviewed.  In addition, the May 2013 VA examiner also had the benefit of the report from Dr. D.  Based on all of the evidence, the examiners rendered an opinion that was supported by rationale.  There was no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they relied upon anything other than accurate facts; thus, the Board finds the May 2011 and May 2013 VA examiner's opinions to be the most probative evidence of record on the question of nexus between current tinnitus and service.

As to the question of whether service connection for tinnitus is warranted on the basis of being caused or aggravated by hearing loss, as will be discussed below, the Board is denying service connection for hearing loss.  As such, the question of whether service connection for tinnitus is warranted as secondary to his hearing loss is moot.  

In sum, the preponderance of the lay and medical evidence weighs against a finding that any claimed tinnitus is related to the Veteran's period of active service, to include any period of ACDUTRA or INACDUTRA.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

After a review of all the evidence, the Board finds that the Veteran was exposed to loud noises during service, including exposure to jet airplanes and also had post-service loud noise exposure working in the sanitation department.  

The weight of the evidence shows that symptoms of sensorineural hearing loss were not chronic in service.  The Board notes that July 1991 audiometric testing was rendered incomplete with further testing required because evidence indicated that the Veteran may have had a significant threshold shift (STS), which was rendered indicative of permanent hearing loss and it appears that the Veteran was retested and a STS was still present.  However, audiological testing performed subsequent to that, including at the time of January 1992, July 1992, and January 1997 audiological evaluations, revealed decibel level readings of less than 20 for each ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Such readings are indicative of normal hearing.  See Hensley, 5 Vet. App. at 157.  (Court holding that "the threshold for normal hearing is from 0 to 20 dB (decibels), and higher threshold levels indicate some degree of hearing loss."). 

The weight of the evidence also demonstrates that symptoms of bilateral sensorineural hearing loss were not continuous after service separation, including that hearing loss did not manifest to a compensable degree within one year of service separation.  The evidence of record also does not reveal symptoms, findings, or diagnosis of hearing loss in the years immediately following service.  As noted above, the Veteran was found to have normal hearing, as defined by Hensley, at the time of his January 1997 audiological evaluation.  The first objective medical finding of hearing loss following service was not until March 2007.  

The Board finds that the Veteran's history and testimony of having had hearing loss in service and for the years after service prior to 2007, made pursuant to the claim for service connection (compensation), are inconsistent with, and outweighed by, other more contemporaneous evidence that shows no hearing loss in service, other than one occasion during service, or for years after service.  The unfavorable evidence includes that the service treatment records do not reveal any complaints or findings of hearing loss, including at service separation, other than in July 1991.  In addition to normal findings for the ears being reported at the Veteran's separation examination, the veteran also checked the "no" box on his July 1992 service separation report of medical history when asked if he had ear trouble of any sort or hearing loss, and also denied having ear trouble or hearing loss on his May 1993 Reserve report of medical history.  Therefore, there is no lay or medical evidence of hearing loss in service other than on one occasion, which was subsequently shown to have returned to normal on several audiological evaluations performed subsequent to that time.  

The Veteran did not claim service connection for hearing loss for close to a decade following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356   (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

If the Veteran had been having problems with hearing loss throughout the years, it is more probable that he would have filed a claim for benefits earlier than almost 10 years following his release from Reserve training and 15 years after his release from active service.  The above evidence is more probative than his recent assertion that his current hearing loss problems had their onset in service, voiced many years after service and in connection with the current claim for disability benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this regard, the Board notes that the March 2007 VA audiologist indicated that the results were consistent with aging and noise-induced cochlear pathology and that the Veteran's military noise exposure was "more likely as not" a contributing factor to his hearing impairment.  The Board further observes that Dr. D., in his February 2013 report, stated that the beginnings of the hearing loss began while the Veteran was on active duty in the Navy.  However, the March 2007 VA audiologist did not have the benefit of the Veteran's service treatment records when rendering her opinion and relied upon the history provided by the Veteran when rendering the opinion.  As it relates to Dr. D., while he made reference to certain in-service audiological results, he indicated that the Veteran appeared to have not been afforded an audiological evaluation when a member of the Reserves, which as demonstrated above, is not the case.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

In contrast, the May 2011 VA examiner and May 2013 VA examiner, both indicated that the Veteran's hearing loss was not caused by or a result of acoustic trauma in service.  The Board finds these opinions to be of high probative value.  The May 2011 VA examiner's opinion was based upon a thorough review of the accurate facts, including as obtained from the claims folder, and a comprehensive examination of the Veteran.  The May 2013 VA examiner's opinion was based upon a thorough review of the record, including the additional report prepared by Dr. D.  The examiners provided rationale in support of their opinions.  The Veteran's entire claims file, which at the time included his service treatment records, VA treatment records, and statements from the Veteran, were reviewed.  In addition, the May 2013 VA examiner also had the benefit of the report from Dr. D.  As to the significance of the threshold shifts, the May 2013 VA examiner, while noting the decibel levels reported at the time of service audiological examinations, specifically indicated that there was no evidence of any significant auditory threshold shifts during military service, indicating that the Veteran had very normal hearing levels.  As discussed above, the Board finds that while the May 2013 examiner noted that the service treatment records did not show evidence of acoustic trauma, the examiner indicated that the entire May 2011 VA examination report was reviewed which included a discussion of the Veteran's reported noise exposure in service.  The text of the May 2011 VA examination report is appended to the May 2013 opinion.  When the language and context of the entire May 2013 medical opinion are considered, the Board finds that the entire language and context of the statement reflects that the examiner considered the Veteran's reported noise exposure in service, which the Board has conceded, in rendering the negative nexus opinion.  Therefore the Board finds that the May 2013 opinion is complete, competent and probative.  Based on all of the evidence, the examiners rendered opinions that were supported by rationale.  There was no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they relied upon anything other than accurate facts; thus, the Board finds the May 2011 and May 2013 VA examiner's opinions to be the most probative evidence of record on the question of nexus between current hearing loss and service.

In sum, the preponderance of the evidence weighs against a finding that bilateral hearing loss is related to the Veteran's period of service, including any period of ACDUTRA or INACDUTRA.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)





ORDER
 
Service connection for tinnitus is denied.

Service connection for hearing loss is denied. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


